DETAILED ACTION   
Claim Objections
1.	Claims 1 - 3, 6 - 8 are objected to because of the following informalities:
         	 In claim 1, line 1, “the bottom” should be changed to “a bottom” because it lacks of antecedent basis.
         	 In claim 1, line 11, “the blue light wavelength” should be changed to “a blue light wavelength” because it lacks of antecedent basis.
         	 In claim 2, line 3, “630nm” should be changed to “630 nm”
In claim 2, line 4, “460nm-490nm” should be changed to “460 nm – 490 nm”
In claim 2, line 3, “blue light” should be changed to “a blue light”
In claim 3, line 6, “
    PNG
    media_image1.png
    134
    183
    media_image1.png
    Greyscale
” unclear to see, appropriate correction is required.
In claim 3, line 8, “
    PNG
    media_image2.png
    122
    136
    media_image2.png
    Greyscale
” unclear to see, appropriate correction is required.
In claim 6, line 11, “the material” should be changed to “a material” because it lacks of antecedent basis.
In claim 7, lines 1 - 4, “An organic light-emitting diode (OLED) display, which comprises: an OLED device, and a blue light compensation film provided at the light-emitting side of the OLED device; the blue light compensation film is a blue light compensation film described in 
In claim 8, line 1, “the light” should be changed to “a light” because it lacks of antecedent basis.
In claim 8, line 2, “the luminescent” should be changed to “a luminescent” because it lacks of antecedent basis.



Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of copending Application No. 16/724,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, claim 1 of current Application is corresponded to claim 1 of Application No. 16/724,381. Application No. 16/724,381 is silent that a gap between the adhesive layer and the 
For example, claims 2 - 8 of current Application is corresponded to claims 2 - 8 of Application No. 16/724,381, respectively.

4.	Claims 1 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of copending Application No. 16/724,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, claim 1 of current Application is corresponded to claim 1 of Application No. 16/724,379. Application No. 16/724,379 is silent that a gap between the adhesive layer and the first transparent film being provided with a blue light upconversion luminescent material. However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention having at least one portion of the transparent layer, functioning as a gap, being doped with a blue light upconversion luminescent material, motivated to obtain high efficiency of light emitting device, as is known to one of ordinary skill in the art. 
For example, claims 2 - 8 of current Application is corresponded to claims 2 - 8 of Application No. 16/724,379, respectively.

5.	Claims 1 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of copending Application No. 16/724,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, claim 1 of current Application is corresponded to claim 1 of Application No. 16/724,383. Application No. 16/724,383 is silent that a gap between the adhesive layer and the first transparent film being provided with a blue light upconversion luminescent material. However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention having a gap between the adhesive layer and the first transparent film being provided with a blue light upconversion luminescent material, motivated to obtain high efficiency of light emitting device, as is known to one of ordinary skill in the art. 
For example, claims 2 - 8 of current Application is corresponded to claims 2 - 8 of Application No. 16/724,383, respectively.

Allowable Subject Matter
6.	Claim 11 would be allowable if amended and timely filed terminal disclaimer to overcome the nonstatutory double patenting rejection(s) and the objection(s), set forth in this Office action.
	Claims 1 - 8 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as the blue light compensation film satisfying following condition: the first transparent film being doped with a blue light 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadoma et al. (10,236,448) disclose a light-emitting element with high emission efficiency including a fluorescent material as a light-emitting substance. In a light-emitting element including a pair of electrodes and an EL layer between the pair of electrodes, a delayed fluorescence component due to triplet -triplet annihilation accounts for 20% or more of light emitted from the EL layer etc…



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAN N TRAN/
Primary Examiner, Art Unit 2826